Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on March 29, 2021.
Claims 13, 16-19, and 23 are amended.  
Claims 1-12, 15, 22, 25, and 28 have been canceled.    
Claims 29 and 30 are new.  
Claims 13, 14, 16-21, 23, 24, 26, 27, 29, and 30 are currently pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 13, 14, and 16-21 are objected to because of the following informality: in the last limitation of Claim 13 it recites “collections boxes” instead of –collection boxes--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 13, 14, 16-21, 23, 24, 26, 27, 29, and 30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory 
In the instant case, Claims 13, 14, 16-21, 23, 24, 26, 27, 29, and 30 are directed toward a method, i.e., process.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 13 recites as follows: 
Claim 13.  A computer system for integrating a waste collection service, the computer system comprising:
a control unit comprising a central processing unit, 
a client database stored on a non-transitory medium connected to the control unit, wherein the client database stores information regarding a client, the information regarding the client comprising a collection amount of waste of the client collected at least in response to a request for a waste collection service from the client, one or more attributes of the client, and one or more parameters regarding the content delivery service by which the client can deliver a content to one or more collection boxes as a content provider, wherein the one or more attributes of the client comprises at least one of: timing of starting utilization of the waste collection service, a number of times that waste is collected, or a business field of the client, and
a plurality of software modules stored as programs on a non-transitory medium connected to the control unit and executable by the central processing unit to at least: 
specify a threshold value depending on an attribute of the client of the one or more attributes stored in the client database, the threshold value differing depending on the attribute of the client, 
determine whether the collection amount of the waste of the client stored in the client database exceeds the threshold value; 
when it is determined that the collection amount of the waste of the client stored in the client database exceeds the threshold value, update the one or more parameters regarding the content delivery service stored in the client database so as to improve a benefit of the client generated from the delivery of the content, and 
receive a request for content delivery from the client; and 
at least in response to having received the request for the content delivery service from the client, execute processing for delivering the content to the one or more collection boxes according to the updated one or more parameters regarding the content delivery service stored in the client database unit, the content comprising display content configured to be displayed on a display of each of the collection boxes to which the content is delivered.

Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an   See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  The recitation of the collection box itself is, at best, a mere field of use of that is merely linked to the abstract idea of managing combined sales activities for advertising and waste collection.  The providing of content displayed on the content boxes is insignificant post-solution activity.  See MPEP § 2106.05(g) citing Electric Power Group.  Therefore, there is no integration of the abstract idea into a practical application.

As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of performing sales activities that have been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any type of content delivery or waste collection.  

The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 14, 16-19, and 24 recite further limitations regarding how the sales activities are performed, which consists of mere embellishments of the abstract idea without anything that would provide an integration into a practical application or significantly more.  Claims 20 and 26 recite tracing waste collection activities without identifying any technology that is performing this function.  Under a broadest reasonable interpretation of these claims, these claims consist of mere data gathering and analysis that could be performed by a human and thus are abstract mental processes.  See 84 Fed. Reg. (4) at 52.  Claims 21 and 27 recite mailing a giveaway, which is an incentive for taking part in the sales activities.  Thus, these claims are abstract for the same reason as the independent claims as discussed above.  Claims 29 and 30 recite the receiving of a request from the client and processing to meet that request.  These limitations recite further limitations regarding how the sales activities are performed, which consists of mere embellishments of the abstract idea without anything that would provide an integration into a practical application or significantly more
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are 

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 112: 
Claims 13-28 were rejected under § 112(b) as being indefinite due to some non-idiomatic language.  Applicant’s amendments to Claims 13 and 23 have rendered these rejections moot, and thus the rejections are withdrawn.
Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being directed toward ineligible subject matter, specifically an abstract idea without any integration into a practical application or significantly more than the abstract idea.  Applicant argues that the claims as amended do recite eligible subject matter (see Remarks pages 7-11).  These arguments are ultimately unpersuasive and the rejection is maintained.  Applicant’s first argument is that there is an improvement in the technological field of content delivery and waste collection (see Remarks pages 8-9).  This argument is not persuasive because there is no improvement in how waste is actually collected nor is there in any improvement in the delivery of content.  Instead, the improvement is in the business solution of how services are rendered to different clients.  The MPEP provides different court cases finding improvements to a technology or technical field as well as court cases finding no improvement to a technology.  See MPEP § 2106.05(a)(II).  Affinity Labs of Tex. v. Amazon.com case where delivering broadcast content to a device, when claimed at a high level of generality, was found to not recite any improvement to technology.  In the instant application, the recitation of providing content is recited at a high level of generality because there are no specifics regarding, at a technical level, how the content is delivered.  Thus, this argument is not persuasive.
Applicant’s second argument is that, because the claims are implemented with a particular machine, this integrates the abstract idea into a practical application (see Remarks pages 9-10).  The applicable law regarding whether the abstract idea is applied with or by a particular machine is found in MPEP § 2106.05(b).  Examiner finds the first of the three factors (i.e., MPEP § 2106.05(b)(I)) the most relevant to the analysis of the instant application.  The computer is a generic computer that is recited at a high level of generality.  There are no specifics regarding how the computer implements the steps of the invention.  For example, how does the computer implement collection of waste?  Instead, the instant application is similar to cases such as Alice where a generic computer is merely used to implement the abstract idea.  Furthermore, Examiner notes that this MPEP section cites cases demonstrating that In re Alappat is no longer good law.  Thus, this argument is not persuasive.    
Applicant’s third argument is that the claims recite “significantly more” than the abstract idea because they provide structural features that implement a specific algorithm that is “not routine, well-recognized, and/or conventional” (see Remarks page 11).  As noted in the paragraph above, In re Alappat is no longer good law, and thus an algorithm implemented by a generic computer is insufficient to render a claim subject matter eligible.  See MPEP § 2106.05(I).  Furthermore, Examiner never stated that the claim operated in a manner that was routine, well-recognized, or conventional.  Instead, Examiner found that the claim failed to recite “significantly more” because it merely recited instructions to apply an exception.  See MPEP § 2106.05(f).  Thus, Applicant’s arguments have been considered but are not considered persuasive.  The rejection is maintained.  
Claim Rejections - Prior Art:


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627